STARING, Presiding Judge,
dissenting:
¶ 29 The crux of the majority’s analysis is that Hernandez’s act of turning into the driveway—making a “lengthy swooping turn” mere seconds after the activation of the emergency lights—provided deputies with both probable cause to arrest him for willful, felony flight and exigent circumstances that permitted a physical intrusion onto constitutionally protected curtilage. I disagree.
¶30 While reasonableness is the “touchstone” of Fourth Amendment analysis, *577“[r]easonableness .., depends ‘on a balance between the public interest and the individual’s right to personal security free from arbitrary interference by law officers.’ ” Pennsylvania v. Mimms, 434 U.S. 106, 109, 98 S.Ct. 330, 64 L.Ed.2d 331 (1977), quoting United States v. Brignoni-Ponce, 422 U.S. 873, 878, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975). And “the Fourth Amendment reflects the view of those who wrote the Bill of Rights that the privacy of a person’s home and property may not be totally sacrificed in the name of maximum simplicity in enforcement of the criminal law.” Mincey v. Arizona, 437 U.S. 385, 393, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978).
¶ 31 “[T]he ‘physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed.’ ” Welsh v. Wisconsin, 466 U.S. 740, 748, 104 S.Ct. 2091, 80 L.Ed.2d 732 (1984), quoting United States v. U.S. Dist. Court, 407 U.S. 297, 313, 92 S.Ct. 2125, 32 L.Ed.2d 752 (1972). As noted, curtilage, “the area to which extends the intimate activity associated with the ‘sanctity of a man’s home and the privacies of life,’ ” is considered part of the home. Oliver v. United States, 466 U.S. 170, 180, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984), quoting Boyd v. United States, 116 U.S. 616, 630, 6 S.Ct. 524, 29 L.Ed. 746 (1886), overruled on other grounds as recognized by Fisher v. United States, 425 U.S. 391, 407, 96 S.Ct. 1569, 48 L.Ed.2d 39 (1976); see also State v. Olm, 223 Ariz. 429, ¶ 5, 224 P.3d 245, 247 (App. 2010) (Fourth Amendment protection extends to curtilage).
¶ 32 The majority diminishes the constitutional protection afforded to curtilage, as well as recent developments in constitutional law. For example, it advances the principle that a driveway is only “semiprivate.” Ante ¶12. But the deputies not only followed Hernandez up the driveway, but also into the backyard, which the trial court correctly determined was curtilage. See Olm, 223 Ariz. 429, ¶¶ 11, 17, 224 P.3d at 249-50 (unenclosed front yard where defendant parked car, abutting front patio, constituted protected curtilage). The court also correctly concluded Hernandez possessed a reasonable expectation of privacy in the backyard. See id. ¶ 17 (officer’s inspection of automobile VIN plate in front yard was “prohibited warrantless search”).13
¶ 33 Furthermore, the Supreme Court has explained that the expectation-of-privacy test espoused in Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967), “did not erode the principle ‘that, when the Government does engage in physical intrusion of a constitutionally protected area in order to obtain information, that intrusion may constitute a violation of the Fourth Amendment.’ ” United States v. Jones, 565 U.S. 400, 407, 132 S.Ct. 945, 181 L.Ed.2d 911 (2012), quoting United States v. Knotts, 460 U.S. 276, 286, 103 S.Ct. 1081, 75 L.Ed.2d 55 (1983) (Brennan, J., concurring). “[T]he Katz reasonable-expectation-of-privacy test has been added to, not substituted for, the common-law tres-passory test.” Id. at 409, 132 S.Ct. 945. And, since Florida v. Jardines, we are required to consider two questions: (1) whether deputies physically intruded into a constitutionally protected area; and, if so, (2) whether their investigation involved an unlicensed physical intrusion. 569 U.S. 1, 133 S.Ct. 1409, 1415-17, 185 L.Ed.2d 495 (2013). If we conclude affirmatively to both, in the absence of exigency, then their actions violated the Fourth Amendment. See id. at 10-13, 133 S.Ct. at 1417-18.14
¶34 In need of an actual crime to find exigency, the majority reaches to accept the state’s characterization of Hernandez’s actions as illegal flight. The state argues “it is irrelevant that [Hernandez] was not subject to arrest for the civil traffic violation because, by the time [the] deputies followed [Hernandez] into the backyard, they had probable cause to arrest him for a felony offense,” citing A.R.S. § 28-622.01, or, in the alternative, a misdemeanor pursuant to A.R.S. § 28-1595(A). Neither statute applies here.
¶ 35 The majority overlooks several significant facts in concluding the deputies had *578probable cause to arrest Hernandez for felony flight.15 The deputies activated their emergency lights as they were passing through an intersection. At the time the deputies activated their lights, Hernandez’s car was approaching or in front of the first house past the intersection. Hernandez, no more than “a few ... seconds” later, made a “lengthy swooping turn” into a driveway between the first and second houses past the intersection and “pulled around to the back side of the residence down the driveway,” where the deputies followed him.
¶ 36 Section 28-622.01 provides, “A driver of a motor vehicle who willfully flees or attempts to elude a pursuing official law enforcement vehicle ... is guilty of a ... felony.” We have interpreted “attempt to elude” to connote “adroit maneuvers ... [;] quick turns, driving with the lights off, driving where the pursuing vehicle could not follow, or attempting to hide.” State v. Fogarty, 178 Ariz. 170, 172, 871 P.2d 717, 719 (App. 1993). “The term ‘flee’ usually, but not always, connotes speed.” Id. Here, Hernandez turned into a close-at-hand residential driveway before “pull[ing] around to the back side of the residence down the driveway,” where he stopped and complied with the deputies’ orders. This action describes neither a willful flight nor an attempt to elude as we have interpreted those terms.
¶ 37 Section 28-1595(A) provides, “The operator of a motor vehicle who knowingly fails or refuses to bring the operator’s motor vehicle to a stop after being given a visual or audible signal or instruction by a peaee officer ... is guilty of a ... misdemeanor.” Hernandez did not fail or refuse to bring his car to a stop, however, but brought it to a stop in the backyard shortly after the activation of the lights. When the deputies activated their lights, Hernandez was approaching or already in front of the first house beyond the intersection, which is adjacent to the driveway he entered. It was no more than “a few ... seconds” before Hernandez was in front of the driveway, and neither deputy testified he increased his speed, made a quick turn, turned off his lights, or attempted to hide when he proceeded into the backyard. See Fogarty, 178 Ariz. at 172, 871 P.2d at 719. It is unreasonable to conclude a person who brings his car to a stop within seconds of being instructed to do so gives officers probable cause to believe a violation of § 28-1595(A) has occurred.16
¶ 38 “The long-prevailing standard of probable cause protects ‘citizens from rash and unreasonable interferences with privacy and from unfounded charges of crime’ while giving ‘fair leeway for enforcing the law in the community’s protection.’ ” Maryland v. Pringle, 540 U.S. 366, 370, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003), quoting Brinegar v. United States, 338 U.S. 160, 176, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949). “[Pjrobable cause is a fluid concept—turning on the assessment of probabilities in particular factual contexts—not readily, or even usefully, reduced to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). At the same time, “‘[t]he substance of all the definitions of probable cause is a reasonable ground for belief of guilt,’ and that the belief of guilt must be particularized with respect to the person to be searched or seized.” Pringle, 540 U.S. at 371, 124 S.Ct. 795, quoting Brinegar, 338 U.S. at 175, 69 S.Ct. 1302 (citations omitted). There was no reasonable, particularized ground to believe Hernandez was attempting to flee simply because he made a “lengthy swooping turn into the driveway” seconds after the deputies activated their lights—a conclusion that finds support in the fact neither deputy mentioned *579the flight statute as a justification for following Hernandez onto private property.
¶ 39 The majority also disregards the fact that “ ‘[o]ne suspected of committing a minor offense would not likely resort to desperate measures to avoid arrest and prosecution,’ so any inference of danger or escape from the commission of the offense alone is not reasonable.” United States v. Struckman, 603 F.3d 731, 745 (9th Cir. 2010), quoting United States v. George, 883 F.2d 1407, 1413 n.3 (9th Cir. 1989) (alteration in Struckman). Here, the only reason for the stop was the suspicion Hernandez was driving without insurance—a civil infraction. Therefore, we cannot reasonably infer, and it would be unreasonable for the deputies to suspect, that Hernandez was attempting to flee.17
¶ 40 In addition, applying the majority’s rationale, anything other than stopping almost instantaneously could give officers probable cause to believe a driver is engaged in felony flight. Thus, for example, drivers who do not immediately notice emergency lights, or, concerned about their personal safety, drive to well-lit, public places before pulling over, could potentially face arrest for felony flight, and also be subject to a search incident to arrest. See A.R.S. § 13-3883(A); see also State v. Snyder, 240 Ariz. 551, ¶ 17, 382 P.3d 109, 114 (App. 2016) (search incident to lawful arrest).18
¶ 41 Because the officers only had reason to suspect Hernandez of a civil infraction, the trial court mistakenly relied on United States v. Santana, 427 U.S. 38, 96 S.Ct. 2406, 49 L.Ed.2d 300 (1976), when denying the motion to suppress. And the majority relies on Santana for the immaterial observation that hot pursuit “need not be an extended hue and cry ‘in and about (the) public streets,’ ” and “[t]he fact that [a] pursuit ... ended almost as soon as it began [does] not render it any the less a ‘hot pursuit’ sufficient to justify [a] warrantless entry.” 427 U.S. at 43, 96 S.Ct. 2406. Nothing in Santana provides legal cover for the state in this case.
¶ 42 Following Hernandez up the driveway and into the backyard to investigate whether he had automobile insurance could not reasonably be considered a “hot pursuit,” subject to the holding of Santana, in which officers had probable cause to make an arrest for selling heroin. Id. at 41-42, 96 S.Ct. 2406. As noted, “hot pursuit” involves “some element of a chase,” id. at 42 n.3, 96 S.Ct. 2406, and “immediate or continuous pursuit ... from the scene of a crime,” Welsh, 466 U.S. at 753, 104 S.Ct. 2091. Nothing here reasonably could be described as “hot pursuit” and there was no crime, only the possibility of a civil infraction. Indeed, as the trial court concluded, “[t]here was no probable cause or reasonable suspicion that [Hernandez] was engaged in any criminal activity, prior to his detention.”
¶ 43 Further, the hot pursuit exception envisions a situation in which “delay in the course of an investigation ... would gravely endanger [officers’] lives or the lives of others,” Warden, Md. Penitentiary v. Hayden, 387 U.S, 294, 298-99, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967), or where “any delay *580would result in destruction of evidence,” Santana, 427 U.S. at 43, 96 S.Ct. 2406. Here, based on what the deputies knew at the time they initiated the stop, there was no danger to them or the public, or any possibility of the destruction of evidence, if they had delayed their investigation of the civil infraction. Cf. Scott v. United States, 436 U.S. 128, 137, 98 S.Ct 1717, 56 L.Ed.2d 168 (1978) (evaluating alleged Fourth Amendment violation, court objectively assesses officer’s actions in light of facts and circumstances known at time).
¶ 44 The majority also diminishes the Supreme Court’s view of the significance of the “the gravity of the underlying offense” in determining exigency. Welsh, 466 U.S. at 753, 104 S.Ct. 2091. The exception for exigent circumstances rarely applies “in the context of a home entry ... when there is probable cause to believe that only a minor offense ... has been committed.” Id. Additionally, “an exigency related to a misdemeanor will seldom, if ever, justify a warrantless entry into the home.” Hopkins v. Bonvicino, 573 F.3d 752, 769 (9th Cir. 2009), quoting LaLonde v. County of Riverside, 204 F.3d 947, 956 (9th Cir. 2000); United States v. Johnson, 256 F.3d 895, 908 n.6 (9th Cir. 2001) (“[I]n situations where the underlying offense is only a misdemeanor, law enforcement must yield to the Fourth Amendment in all but the ‘rarest’ cases.”), citing Welsh, 466 U.S. at 753, 104 S.Ct. 2091. In Welsh, the Supreme Court noted “that it is difficult to conceive of a warrantless home arrest that would not be unreasonable under the Fourth Amendment when the underlying offense is extremely minor.” 466 U.S. at 753, 104 S.Ct. 2091. Here, of course, there was no underlying crime, not even a misdemeanor or minor offense, but only a possible civil infraction.
¶ 46 The majority goes on to read Johnson expansively, stating, “while in some circumstances ‘the gravity of the underlying offense’ is an important factor in determining whether an exigency exists, ,.. law enforcement in pursuit of a suspect is one of the rare cases where even relatively minor offenses may justify a warrantless intrusion into a constitutionally protected area.” Ante ¶19.1 struggle to see how this conclusion can originate from a footnote that concludes: “In situations where an officer is truly in hot pursuit and the underlying offense is a felony, the Fourth Amendment usually yields.... However, in situations where the underlying offense is only a misdemeanor, law enforcement must yield to the Fourth Amendment in all but the ‘rarest’ eases.” 256 F.3d at 908 n.6, citing Welsh, 466 U.S. at 753, 104 S.Ct. 2091.
¶ 46 Lastly, the majority attempts to diminish consideration of the gravity of the underlying offense by discussing the Court’s decision in Stanton v. Sims, — U.S. -, 134 S.Ct. 3, 187 L.Ed.2d 341 (2013). Ante ¶20. There, discussing Welsh, the Court noted “nothing in the opinion establishes that the seriousness of the crime is equally important in cases of hot pursuit.” Id. at -, 134 S.Ct. at 6. The majority appears to take this to be the end of the inquiry but does not acknowledge what was actually at issue in Stanton.
¶ 47 In Stanton, officers “responded to a call about an ‘unknown disturbance’ involving a person with a baseball bat” and upon arriving at the scene, saw a man cross the street in front of their car and run towards a residence belonging to Sims. — U.S. -, 134 S.Ct. at 3-4. One of the officers “decided to detain him,” got out of his car, called out “police,” and ordered the man to stop. Id. at -, 134 S.Ct. at 4. He did not stop, but instead went through the front gate of the fence enclosing Sims’s front yard. Id. Believing that the man had committed a jailable misdemeanor “by disobeying his order to stop” and fearing for his safety, the officer kicked open the gate. Id. “The swinging gate struck Sims, cutting her forehead and injuring her shoulder.” Id. Sims filed suit against the officer under 42 U.S.C. § 1983, alleging he had “unreasonably searched her home without a warrant in violation of the Fourth Amendment.” Id.
¶48 The issue before the Court was whether the officer was entitled to qualified immunity, which “protects government officials from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have *581known.” Id., quoting Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The Court concluded that “at the time [the officer] made his split-second decision,” there was sharp division between federal and state courts “on the question whether an officer with probable cause to arrest a suspect for a misdemeanor may enter a home without a warrant while in hot pursuit of that suspect.” Id. at -, -, 134 S.Ct. at 5, 7. Thus, the actions of the officer were not “beyond debate,” id. at -, 134 S.Ct. at 7, quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011), and he was not “plainly incompetent,” id., quoting Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). The Court did not “express any view on whether [the officer’s] entry into Sims’ yard in pursuit of [the suspect] was constitutional,” Id.
¶ 49 In Arizona v. Hicks, writing for the majority, Justice Scalia observed “there is nothing new in the realization that the Constitution sometimes insulates the criminality of a few in order to protect the privacy of us all.” 480 U.S. 321, 329, 107 S.Ct. 1149, 94 L.Ed.2d 347 (1987). And “the mere fact that law enforcement may be made more efficient can never by itself justify disregard for the Fourth Amendment.” Mincey, 437 U.S. at 393, 98 S.Ct. 2408. Here, deputies encroached upon constitutionally protected curtilage to make contact with Hernandez solely to investigate a civil infraction. This intrusion, without a warrant, was per se unreasonable unless the state could demonstrate an exigent circumstance, which it has failed to do. See Jardines, 569 U.S. 1, 133 S.Ct. at 1414-17; Oliver, 466 U.S. at 180, 104 S.Ct. 1735; Coolidge v. New Hampshire, 403 U.S. 443, 474-75, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). I respectfully dissent.

. The majority does not discuss our decision in Olm.


. Here, the deputies’ physical intrusion into the curtilage of the home when they drove up the driveway and into the backyard was not something subject to "customary invitation.” Id. at 9, 133 S.Ct. at 1416.


. The majority asserts the “angle of the turn is not dispositive of the Fourth Amendment issue,” ante n.2, but the nature and timing of the turn are relevant to whether the deputies had probable cause to believe Hernandez was committing felony flight.


. According to the National Highway Traffic Safety Administration (NHTSA), it typically takes a person 0.75 seconds to perceive an event while driving and an additional 0.75 seconds to react and move one’s foot to the brake pedal. Nat’l Highway Traffic Safety Admin., U.S, Dep't of Transp., Safety in Numbers, at 1 (August 2015), https://one.nhtsa.gov/nlitsa/SafetylnNum3ers/ august2015/S 1 N_Speeding-August2015_812008. pdf. Thus, at speeds of 20, 30, 40, 55, 65, and 70 miles per hour, a car has already travelled 44, 76, 88, 121, 143, and 154 feet, respectively, before it has even begun to slow down in response to a stimulus. Id.


. The majority asserts that if Hernandez was not attempting to elude the deputies, he implicitly consented to their presence on the curtilage, citing State v. Fleischman, 157 Ariz. 11, 754 P.2d 340 (App. 1988). Ante n,7. In Fleischman, we held:
When a crime is reported to the police by an individual who owns or controls the premises to which the police are summoned, and that individual either states or suggests that it was committed by a third person, he or she implicitly consents to a search of the premises reasonably related to the routine investigation of the offense and the identification of the perpetrator. So long as that individual is not a suspect in the case or does nothing to revoke his consent, the police may search the premises for these purposes.
157 Ariz. at 15, 754 P.2d at 344 (emphasis added). I fail to understand how this principle applies to the case at hand.


. The majority believes the deputies’ actions were reasonable given the “totality of the circumstances,” particularly the series of turns Hernandez made before they activated their lights. Ante ¶17. The three turns the deputies described Hernandez making after they were behind him (a left turn, followed by a right turn and then another left) were not illegal and resulted in him arriving at his girlfriend’s home. The deputies did not observe any moving violations, and the sole reason for the stop was the possible insurance violation. On this record, what the majority describes as the "totality of the circumstances” would encompass many people engaged in innocent behavior.